Citation Nr: 0513406	
Decision Date: 05/17/05    Archive Date: 06/01/05

DOCKET NO.  00-03 253	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to a rating in excess of 20 percent for a keloid 
chest scar from August 30, 2002.



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

C. Hancock, Counsel



INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1963 to May 1968, and from October 1970 to November 
1972.  This claim is before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision by the Los 
Angeles. California, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  In September 2002, the Board 
granted a 20 percent rating for the veteran's keloid chest 
scar and undertook additional evidentiary development.  In 
July 2003, the case was remanded for RO initial consideration 
of the additional evidence obtained.


FINDING OF FACT

The veteran failed to report for VA examination scheduled in 
connection with his claim for an increased rating for a 
keloid chest scar.  


CONCLUSION OF LAW

The veteran's claim for a rating in excess of 20 percent for 
a chest keloid scar from August 30, 2002 must be denied 
because he failed (without cause) to report for a VA 
examination scheduled to assess the disability.  38 C.F.R. § 
3.655(b) (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Preliminary Matters

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107.  Regulations 
implementing the VCAA are at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  The VCAA and implementing regulations 
apply in the instant case.  A March 2000 statement of the 
case (SOC) outlined what was needed to establish entitlement 
to the benefit sought, and what the evidence showed.  A VA 
Form 646 dated in May 2002 informed VA that the veteran had 
nothing further to submit concerning the instant matter.  A 
November 2004 supplemental SOC (SSOC) provided notice of 
consideration of the claim under the revised criteria for 
skin disabilities.  The SSOC also informed the veteran of 
38 C.F.R. § 3.655.  Regarding timing of notice, while VCAA 
type notice (provided as part of the Board's September 2002 
decision) did not precede the rating appealed, it was 
provided prior to the RO's last adjudication of the claim.  
VCAA notice would not have been possible prior to June 1999, 
as the VCAA was not enacted until afterwards.  By letter in 
October 2004 the veteran was specifically advised to submit 
everything he had pertinent to the claim.  He has now 
received notice of everything necessary, and he and his 
representative have had ample opportunity to respond.  He is 
not prejudiced by any technical notice deficiency that may 
have occurred along the way.  

Regarding the duty to assist, the RO has obtained the 
veteran's service medical records and post-service VA 
treatment records.  He has been afforded several VA 
examinations, most recently in January 2000.  VA also 
arranged for another VA examination to be conducted in August 
2004.  The veteran failed to report for such examination.  No 
additional pertinent records outstanding have been 
identified.  VA's duty to assist is met.

Laws and Regulations

When a claimant fails to report for an examination scheduled 
in conjunction with a claim for increase, the claim shall be 
denied.  38 C.F.R. § 3.655(b).

Factual Basis

Service connection for a keloid chest scar was granted in 
October 1998.  The veteran sought an increased rating for 
this disorder in June 1999, and that claim was denied in June 
1999.  

In a June 2003 letter the Board notified the veteran that an 
examination was to be scheduled to assess the disability at 
issue.  The June 2003 letter informed the veteran of 38 
C.F.R. § 3.655. i.e., that it provides that when a claimant 
fails to report for an examination scheduled in conjunction 
with a claim for increase, the claim shall be denied.  See 
38 C.F.R. § 3.655(b).

Pursuant to the Board's remand the veteran was scheduled for 
an examination on August 10, 2004.  He did not report for the 
examination, and has offered no explanation regarding his 
failure to report.  [Notably, a January 2003 VA homeless 
outreach program note shows the veteran was homeless at that 
time.  However, subsequent documents in the file reflect that 
the veteran has been awarded (and receives) compensation at a 
total rating level.  There is no indication that his payments 
have been suspended because his whereabouts are unknown.]   

Analysis

As was noted above, the criteria for rating the disability at 
issue were revised while the appeal was pending.  The Board 
previously granted an increased rating for the period of time 
prior to the revision in the schedule.  Because the 
examination of record was inadequate to rate the disability 
under the revised criteria, the Board sought development (a 
VA examination) to enable consideration of the revised 
criteria from their effective date.  The veteran was advised 
of the consequences of a failure to report for such 
examination.  An examination was scheduled on August 10, 
2004.  The veteran failed to report; he provided no 
explanation for his failure to report.  The controlling 
regulation, 38 C.F.R. § 3.655, stipulates that under such 
circumstances the claim must be denied.  See also Sabonis v. 
Brown, 6 Vet. App. 426 (1994).

The Board is aware that the veteran has been a "homeless" 
veteran in the past, and that there is evidence in the file 
that not all of his mail has been received.  However, he was 
properly notified at his last residence of record.  
Significantly, in the interim he has been awarded a total 
rating based on individual unemployability, has been issued a 
substantial payment for retroactive benefits, and is 
receiving compensation at a total rating level.  There is no 
indication that payments have been suspended because his 
whereabouts are unknown.  It is his burden to keep VA 
apprised of his whereabouts.  If he does not do so, there is 
no burden on VA to "turn up heaven and earth" to find him.  
Hyson v. Brown, 5 Vet. App. 262 (1993).  


ORDER

A rating in excess of 20 percent for a keloid chest scar from 
August 30, 2002 is denied.



	                        
____________________________________________
	GEORGE R. SENYK
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


